BUFFINGTON, Circuit Judge.
In the court below, after proofs furnished both by the government and the defendants, the court adjudged the premises a nuisance by reason of the proved sale of intoxicants, and ordered such nuisance abated and closed. After full consideration of the proofs, we are of opinion the decree below should'be affirmed, without prejudice to any nonresident who is not served with process making application under section 22, title 2, of the National Prohibition Act (27 USCA § 34), for any relief to which she is entitled.